Citation Nr: 1401039	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-00 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for hypertension (HTN), and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to September 1990.  He had a period of active duty for training in the Army National Guard from July 1976 to October 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, in pertinent part, the RO declined to reopen the claim of entitlement to service connection for HTN.  In August 2012, the Board remanded the claim for additional evidentiary development, and it has now been returned for further appellate consideration.  

In addition to the paper claims file, the Board reviewed the electronic records in Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In this case, a review of the documents in these files reveals that they are either duplicative of the evidence in the claims file or are irrelevant to the issue on appeal.  

In the decision that follows, the claim for service connection for HTN is reopened.  The reopened claim of entitlement to service connection for HTN is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A June 2005 decision by the RO denied the Veteran's application to reopen a claim of entitlement to service connection for HTN.  The decision is final.  

2.  Evidence received since the decision was issued is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The decision of the RO in June 2005 denying the Veteran's application to reopen a claim for service connection for HTN is final.  38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).  

2.  Evidence received since the RO's most recent decision of June 2005 denying the Veteran's application to reopen a claim for service connection for HTN is both new and material, and sufficient to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) are applicable to this appeal.  In light of the favorable determination with respect to whether new and material evidence has been received, however, no further discussion of VCAA compliance is needed concerning the issue of whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for HTN.  Any to fulfill the requirements of VCAA will only result in harmless error to the Veteran.  


New and Material Evidence

In a June 2005 RO decision, service connection for HTN was denied on the basis that there was no new and material evidence linking the Veteran's HTN to service.  The evidence considered by the Board at the time of its denial of the claim in September 2002 included service treatment records (STRs) and post service medical records.  At that time, it was determined the service connection was not available in that while there were several elevated blood pressure readings while in service, the STRs were devoid of an actual diagnosis of HTN.  Furthermore, the post-service medical evidence did not reflect a definitive diagnosis of HTN until 1998 which was more than eight years after service separation.  

The evidence received since the RO's June 2005 decision includes post-service VA treatment records and the report of a VA September 2012 examination which specifically addressed the etiology of the Veteran's HTN.  

This appeal arises from the RO's October 2008 decision that denied reopening the claim for service connection for HTN.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  In this case, the RO's June 2005 decision is final.  38 C.F.R. § 20.1100 (2013).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  It is found that the September 2012 VA examination report which specifically addressed the etiology of HTN is also material.  The prior denial of service connection for HTN was that this disorder was not shown during service or within one year thereafter.  No VA examination is of record that addressed etiology prior to that decision.  As noted by the Board in its August 2012 remand, however, VA is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Moreover, the Board notes that VA is obligated to provide a medical examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contains sufficient information in order to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

The VA examiner in September 2012 found that the Veteran's HTN was less likely than not (less than 50 percent probability) incurred in or caused by service.  For rationale, she noted that while his in-service readings "would satisfy the requirements for pre-hypertension," he did not meet the criteria for a diagnosis of HTN until 1998.  This statement lends credibility to the Veteran's argument that the in-service elevated blood pressure readings were actually the onset of his HTN which was formally diagnosed in 1998.  Thus, the evidence submitted since the 2002 Board denial, specifically, the September 2012 VA examination report, is information that is material in that it addresses the basis for the previous denial, namely medical evidence addressing whether he has a current HTN that was incurred in or aggravated by military service.  Thus, the claim must be reopened.  Moreover, the Board does not find that the medical question has been adequately addressed based on the 2012 conflicting opinion as summarized above.  See the REMAND below.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for HTN; to this extent, the appeal is allowed.  


REMAND

The Veteran asserts that he had high blood pressure during active duty that continued after service for which service connection is warranted.  A review of the record discloses that he had fluctuating blood pressure reading during service including many elevated readings, but that there was no diagnosis of HTN during active duty.  A service discharge examination report is not of record although the December 1990 report of a physical examination for National Guard enlistment records a blood pressure reading of 140/84.  The Board notes, however, that within the year of discharge from active duty in 1990, records reflect fluctuating blood pressure readings that include 166/97 in October 1990, 130/88 on VA examination in February 1991, and 147/94 on a private record in 1991.  No reference to elevated blood pressure readings was recorded on those occasions.  

The Veteran was afforded a VA general medical examination in October 1997.  A blood pressure reading of 176/106 was obtained for which a diagnosis of elevated blood pressure reading was rendered.  HTN was diagnosed in March 1998 for which the Veteran was prescribed medication.  

Subsequently dated treatment records reflect continued treatment for HTN.  At the September 2012 VA examination, the examiner noted that the Veteran had numerous elevated blood pressure readings during service but that these readings were usually associated with an illness or a physical trauma.  She concluded that his blood pressure readings satisfied the requirements for "pre-hypertension" but not chronic HTN until 1998.  The Board finds this statement to be contradictory in that pre-hypertension would seem to indicate the likely onset of HTN.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his HTN since September 2012.  Any records reported should be obtained and added to the file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of the HTN.  The claims folder is to be made available to the examiner to review.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater), that the claimant's HTN is related to active service, to include in-service elevated blood pressure readings and any in-service pre-HTN.  A complete rationale for any opinion offered must be provided.  

3.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case (SSOC), with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


